         Case 2:18-cv-05137-MAK Document 38 Filed 05/29/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HARRIS FOGEL                                  : CIVIL ACTION
                                               :
                      v.                       : NO. 18-5137
                                               :
 THE UNIVERSITY OF THE ARTS, et                :
 al.                                           :

                                           ORDER
       AND NOW, this 29th day of May 2019, upon learning Defendant Jennifer Little wrote a

letter to our Chambers violative of our Policies as all requests for relief must be made by Motion

under Fed. R. Civ. P. 7 absent consent, and also mindful we expect Defendant Little will produce

for our immediate in camera review any document withheld or redacted which is arguably within

the scope of Plaintiff’s outstanding document requests at issue, including documents which she

may intend to seek protective relief, to be electronically produced to us in camera by May 30,

2019 at 4:00 P.M.




                                                    KEARNEY, J.
